DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a transposon, RNA transcription, and T7 RNA polymerase in the reply filed on January 8, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, upon further consideration, the election of species requirement is withdrawn.  Claims 1-4, 8-12, 16-17, 19, 21-24, and 30-33 are examined in their entirety, claims 5-7, 13-15, 18, 20, and 25-29 having been previously canceled.  

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-12, 16-17, 19, 21-24, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 At claim 1, lines 1-2, it is not clear what is meant by the term “adjacent.”  How close to the nucleic acid sequence of interest must the nucleic acid be in order to be considered adjacent?  Must the nucleic acid be directly next to the nucleic acid sequence of interest, or can there be intervening nucleotides?
 	Claim 1 requires that a targeting nucleic acid sequence be inserted along with a promoter at a specific location.  However, it is not clear how the specific locations in the nucleic acid sequence of interest are determined.  Must the nucleic acid of interest have CRISPR, ZFN, or TALEN recognition site sequence in order to insure that the targeting sequence and promoter can be inserted as recited?  Further, does the promoter control expression and/or synthesis of only the targeting sequence, or is there expression of additional sequences under the control of the promoter?

	At claim 3, it is not clear if the guide RNA sequence is limited to the sequence comprising SEQ ID NO: 3.  It is suggested that the second occurrence of “a” be changed to “the.”
	At claim 8, line 2, it is not clear what is meant by the term “low-complexity nucleic acid sequence.”  Are there any specific requirements for a nucleic acid sequence to be considered low-complexity?
	At claim 33, it is not clear if the tissue sample comprises each of the tissue types.  It is suggested that “and” be changed to “or.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites that the nucleic acid is synthesized without introducing a mutation.  Claim 24, which depends from claim 23, recites a list of potential mutations.  However, since claim 23 does not introduce any mutations, claim 24 is deemed to not further limit claim 23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 16-17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brower-Toland et al. (PCT Patent Application Publication No. WO 2015/131101, published September 3, 2015, and cited in the Information Disclosure Statement filed May 29, 2019) in view of Marraffini et al. (PCT Patent Application Publication No. WO 2016/022931, published February 11, 2016, and cited in the Information Disclosure Statement filed September 11, 2020).
Per claims 1-2 and 16, Brower-Toland discloses methods of introducing a nucleic acid encoding a CRISPR system into the genome of a cell along with a promoter, which drive RNA expression in plants (claims 30, 46, and 56-57).  Brower-Toland discloses sequencing inserted nucleic acid sequences (Example 9).
Per claim 4, Brower-Toland discloses that the promoter can be a U6, U3, U2, U5, or 7SL promoter linked to a single-guide RNA that targets a selected target site in the chromosome (page 2, lines 6-9).
Per claim 17, Brower-Toland discloses the use of RNA polymerases for RNA transcription (page 19, lines 5-11)
Brower-Toland fails to disclose or suggest the sequencing of the synthesized nucleic acid.  
	Marraffini discloses insertion of a CRISPR system into the genome of a cell for determining transcriptional activity in a cell, and sequencing the transcribed/edited sequences (paragraph [0057]).  
	Per claim 30, Marraffini discloses that the sequencing can be carried out using the Sanger method (paragraph [0012]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Marraffini’s sequencing of the transcribed (synthesized) nucleic acid because this will provide information relating to the sequences of interest and sequences adjacent or near those sequences, as disclosed by Brower-Toland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636